          Case 2:20-cr-20059-JAR Document 1 Filed 09/23/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                          (KANSAS CITY, KANSAS, DOCKET)

UNITED STATES OF AMERICA,
     Plaintiff,

               vs.                                           No. 20-20059-JAR-JPO

ANTONIO WRIGHT,
    Defendant.

                                       INDICTMENT

       The Grand Jury charges:

                                             Count 1

       On or about May 10, 2020, in the District of Kansas, the defendant,

                                     ANTONIO WRIGHT,

knowingly possessed in and affecting interstate commerce a firearm that is described as a 9mm

Luger caliber Glock model 17 Gen5, with serial number BFKX113; he did so while knowing he

had previously been convicted of a crime that was punishable by imprisonment for a term

exceeding one year; specifically, he was convicted in 2012 of Felon in Possession of a Firearm

and Ammunition, in United States District Court, District of Kansas Case No. 12CR20065.

This was in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

                                             Count 2

       On or about May 10, 2020, in the District of Kansas, the defendant,

                                     ANTONIO WRIGHT,

knowingly and intentionally possessed with the intent to distribute cocaine, a controlled



                                                 1
             Case 2:20-cr-20059-JAR Document 1 Filed 09/23/20 Page 2 of 4




substance, in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

                                             Count 3

       On or about May 10, 2020, in the District of Kansas, the defendant,

                                     ANTONIO WRIGHT,

knowingly and intentionally possessed with the intent to distribute a mixture and substance

containing methamphetamine, a controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and (b)(1)(C).


                                       Forfeiture Notice 1

       The allegations contained in Counts 1-3 of this Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

States Code, Section 924(d), Title 28, United States Code, Section 2461(c), and Title 21, United

States Code, Section 853.

       Upon conviction of the offenses set forth in Count 1-3 of this Indictment, the defendant,

                                     ANTONIO WRIGHT,

shall forfeit to the United States pursuant to Title 18, United States Code, Section 924(d) and

Title 28, United States Code, Section 2461(c), any firearms and ammunition used or involved in

the commission of the offenses, including, but not limited to:

             1. a 9mm Luger caliber Glock model 17 Gen5, with serial number BFKX113;

             2. Any accompanying ammunition.

                                       Forfeiture Notice 2

       Upon conviction of the offenses set out in Counts 2 and 3 of this Indictment, the

defendant,

                                                 2
           Case 2:20-cr-20059-JAR Document 1 Filed 09/23/20 Page 3 of 4




                                      ANTONIO WRIGHT,

shall forfeit to the United States pursuant to Title 21, United States Code, Section 853, shall

forfeit to the United States of America any property constituting or derived from any proceeds

obtained, directly or indirectly, as the result of such offense and any property used or intended to

be used, in any manner or part, to commit or to facilitate the commission of the offense,

including but not limited to:

               1. A 9mm Luger caliber Glock model 17 Gen5, with serial number BFKX113;

               2. Any accompanying ammunition; and

       This is all pursuant to Title 18, United States Code, Section 924(d), Title 28, United

States Code, Section 2461(c), and Title 21, United States Code, Section 853.

                                                              A TRUE BILL.



Dated: September 23, 2020                                     s/ Foreperson
                                                              FOREPERSON


s/ Michelle McFarlane, SAUSA, 26824, for:
Stephen R. McAllister
United States Attorney
500 State Ave., Suite 360
Kansas City, KS 66101
Tel. 913-551-6730
Fax 913-551-6541
Stephen.McAllister@usdoj.gov
Kan. S. Ct. No. 15845


(It is requested that the trial of the above-captioned case be held in Kansas City, Kansas)




                                                 3
           Case 2:20-cr-20059-JAR Document 1 Filed 09/23/20 Page 4 of 4




                                         PENALTIES:

Count 1:18 U.S.C. §§ 922(g)(1) and 924(a)(2)

       ■   NMT 10 years imprisonment
       ■   NMT $250,000.00 fine
       ■   NMT 3 years Supervised Release
       ■   $100 special assessment fee
       #   Forfeiture allegation.

Count 2, 3: 21 U.S.C. § 841(a)(1) & (b)(1)(D)

       #   NMT 20 years imprisonment
       #   NMT $1,000,000 fine
       #   NLT 3 years supervised release
       #   $100 special assessment fee.

       If the defendant has a prior conviction for a felony drug offense, the penalties are:

       #   NMT 30 years imprisonment
       #   NMT $200,000,000 fine
       #   NLT 6 years supervised release
       #   $100.00 special assessment fee.




                                                 4
